Citation Nr: 1609232	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-38 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.
 
2. Entitlement to an initial evaluation in excess of 10 percent for a right knee strain from May 6, 2004 to November 22, 2015.
 
3. Entitlement to an initial evaluation in excess of 10 percent for a left knee strain from May 6, 2004 to November 22, 2015.
 
4. Entitlement to an initial evaluation in excess of 10 percent for a right knee strain from November 23, 2015.
 
5. Entitlement to an initial evaluation in excess of 10 percent for a left knee strain from November 23, 2015.
 
 

REPRESENTATION
 
Appellant represented by:  American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1981 to November 1982.
 
These matters come to the Board of Veterans' Appeals from rating decisions issued by several Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In November 2004, the Waco, Texas RO granted entitlement to service connection for left and right knee strains and assigned initial 10 percent ratings for each knee.  This appeal also arises from a May 2012 decision of the St. Petersburg RO, which denied a request to reopen a  claim of entitlement to service connection for an acquired psychiatric disorder.
 
In August 2014, the Board remanded the knee issues to arrange a videoconference hearing which was conducted by the undersigned in November 2015.  A transcript of that hearing is of record.
 
For the following reasons, the issues of entitlement to initial evaluations in excess of 10 percent for left and right knee strains from November 23, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. In June 2008 VA denied entitlement to service connection for an acquired psychiatric disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within one year after being notified of that decision.
 
2. Evidence received since the June 2008 decision is cumulative and redundant of evidence of record at the time of that decision.
 
3. Prior to November 23, 2015, the Veteran's right knee strain did not cause either a compensable limitation of right knee motion or instability, to include considering flare-ups.
 
4. Prior to November 23, 2015, the Veteran's left knee strain did not cause either a compensable limitation of left knee motion or instability, to include considering flare-ups.
 
 
CONCLUSIONS OF LAW
 
1. The June 2008 rating decision denying entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. Evidence received since the June 2008 decision is not new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2015).
 
3. From May 6, 2004 to November 22, 2015, the criteria for an initial rating higher than 10 percent for a right knee strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).
 
4. From May 6, 2004 to November 22, 2015, the criteria for an initial rating higher than 10 percent for a left knee strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The Veterans' Claims Assistance Act (VCAA) and implementing regulations require that VA provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the request to reopen a previously denied claim for service connection for an acquired psychiatric disorder, the duty to notify was satisfied by a letter from VA dated January 2012.  This letter notified her that evidence other than the information in her service records - such as police reports or other medical records - could be used to corroborate her account of the stressor incident.
 
Regarding the appeal from initial ratings assigned for bilateral knee stains because service connection was granted and a rating and an effective date assigned additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  
 
The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained service personnel records and post-service medical treatment records from physicians in private practice and from VA medical centers.  The AOJ was unsuccessful in its efforts to obtain complete service treatment records.
 
In May 2012 the AOJ filed a memorandum explaining its efforts to find the records and the reasons why further attempts would be futile.  Essentially, the AOJ requested service treatment records from the relevant Federal depository, which responded by sending some records and a note indicating that all available records were sent.  The Veteran was invited to provide copies of any service treatment records in her possession.  For the knee disability issues, the question before the Board pertains to the severity of the Veteran's disability since she filed her service connection claim in May 2004.  Given that any service treatment records would date no later than 1982 any records that may be missing are unlikely to weigh heavily on this question.  (It is also noted that in written statements and sworn hearing testimony, the Veteran has explained that she did not seek medical treatment for the in-service incident to which she attributes her current psychiatric symptoms.)  Accordingly, any missing service treatment records are unlikely to significantly affect the psychiatric claim.  For these reasons, the Board finds that any deficiency in the AOJ's efforts to obtain service treatment records constitutes harmless error, and that further efforts to secure those Federal records would be futile.  VA arranged for examinations of the Veteran's knees in October 2004, November 2005 and February 2009.  A psychiatric examination took place in November 2007.  By taking these steps, VA complied with its duty to assist the Veteran.
 
Request to Reopen
 
An unappealed rating decision may not generally be reopened and allowed.  38 U.S.C.A. § 7105(c).  The provisions of 38 U.S.C.A. § 5108, however, provide that if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.
 
"New evidence means evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).  
 
In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
The Veteran claims entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, depression and borderline personality disorder.  She first sought service-connection for a psychiatric disorder in December 2006, and VA denied that claim in December 2007.  
 
In January 2008, the Veteran filed another application claiming entitlement to  service connection for posttraumatic stress disorder, a depressive disorder not otherwise specified, and a borderline personality disorder.  In June 2008, VA issued a rating decision denying her those claims.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year after notice was provided.  As such, the June 2008 rating decision is final.  38 U.S.C.A. § 7105(c).
 
The Veteran claims that her posttraumatic stress disorder and depression are due to an inservice rape by two soldiers during her period of advanced individual training.  She testified that the attackers raped her in a hotel room when she was on leave.  According to the Veteran, she reported the incident to her squad leader and showed her injuries and bruises to the other soldiers in her unit.  She explained that they advised her not to make a formal complaint because to do so would necessitate an investigation, which would delay their deployment to their next assignment.  
 
The Veteran has also submitted recent VA medical records, which indicate diagnoses of posttraumatic stress disorder, depressive disorder and borderline personality disorder.  According to these treatment records, her anxiety symptoms are related to past childhood and adult trauma, including military sexual trauma.  The Veteran has submitted written statements from her son, daughter, godson and two friends.  These statements describe the debilitating effects of the appellant's current symptoms, including insomnia, irritability and depression.  The daughter's statement includes a detailed narrative of the in-service rape, as explained to her by the appellant.
 
In support of her request, the Veteran submitted a written statement which includes a detailed narrative of the rape, the surrounding circumstances, and her reasons for not calling the police or filing a formal complaint with the Army.  
 
Unfortunately, essentially all of the information submitted in support of the Veteran's request to reopen the claim of entitlement to service connection for a psychiatric disorder claim is "cumulative [and] redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened . . ."  38 C.F.R. § 3.156(a).  
 
At the time of the last prior final denial of her claim in June 2008, agency decisionmakers had access to a detailed written statement from the Veteran, which she submitted in support of her January 2008 application.  Like her recent statements and testimony, the January 2008 statement identifies the fellow soldier who allegedly arranged for the Veteran to stay in a hotel with her alleged attackers.  Both statements identify the military base where the appellant was stationed at the time, the location of the hotel where the incident allegedly occurred, the number of her attackers, and the psychological consequences of the incident, as perceived by the Veteran.  The January 2008 statement also includes a similar summary of the conversation between the Veteran and her squad leader after the alleged rape and a similar explanation of the reasons she decided not to call the police or file a formal complaint.  
 
In June 2008, agency decisionmakers had copies of VA treatment records, which included an August 2006 note from a nurse practitioner diagnosing military sexual trauma and posttraumatic stress disorder.  Also available was an October 2007 note from a VA psychologist which includes the following assessment: "Axis I: Depressive Disorder [posttraumatic stress disorder] features - from childhood & adult trauma, including [military sexual trauma] . . . Axis II: Borderline Personality Disorder . . ."  In other words, the medical records used to support the application to reopen the claim for psychiatric disorder repeat essentially the same information that was available to the AOJ in June 2008.
 
The written statements of the Veteran's friends and family demonstrate that she currently experiences symptoms of a psychiatric disorder.  Notably the existence of a current disability is not "an unestablished fact necessary to establish the claim."  The June 2008 rating decision denied entitlement to service connection for posttraumatic stress disorder, not because that disorder did not exist, but because the Veteran's account of the stressful incident was not corroborated pursuant to 38 C.F.R. § 3.304(f), and denied service connection for depression and borderline personality disorder based on a finding that those disabilities were unrelated to service.  The statements of her friends and family do not corroborate the Veteran's account of the rape.  No one who submitted a statement indicated that he or she had contact with the claimant in 1982 and all of them apparently learned what they now know about the incident from the appellant herself.  None has offered any independently secured knowledge about the alleged inservice stressor. 
 
Evidence is not new and material if it is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  Since the evidence received since June 2008 is cumulative and redundant of information previously available, the Board must deny the request to reopen.

The Board takes this opportunity to remind the appellant that for stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  Significantly, however, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Moreau, 9 Vet. App. at 395.

The petition to reopen the claim is denied.
 
Knee Disabilities
 
Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  
 
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time. In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). Here, as explained below, the currently assigned evaluations of 10 percent for left knee strain and 10 percent for right knee strain are appropriate between May 6, 2004 and November 22, 2015.  
 
When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
The RO assigned a 10 percent ratings for  right and left knee strains under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  See 38 C.F.R. § 4.27.  The purpose of a hyphenated rating "is to add information to help describe the origins of a single disability when the disability is not one listed under the explicit [diagnostic code] for the given condition."  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).
 
Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.
 
In May 2004, the Veteran filed her initial claim of entitlement to service connection for residuals of an in-service knee injury.  She explained that her current knee pain began in service during strenuous physical exercise and when carrying heavy back packs.   The RO arranged an examination with a nurse practitioner in October 2004.  The diagnosis was chronic strain of the knees with moderate to severe functional loss with flare up and with repetition.  
 
According to the examiner's report, the Veteran had a full range of motion in each knee without discomfort, though the examiner noted tenderness and mild crepitus.  With repetitive motion there was a 60 percent decrease in function due to pain.  Joint instability tests were negative and there were no objective signs of weakness, redness, effusion or increased warmth.  The Veteran complained of flare-ups two or three times monthly and said they lasted twenty-four hours.  She also complained that her knees "locked up and feel as if they will give way.  She has not experienced episodes of dislocation or recurrent subluxation."
 
After she appealed the disability ratings assigned, the RO arranged a second examination in November 2005, this time with a physician.  Like the first examiner, the physician diagnosed bilateral knee strains.  Her symptoms were achiness, stiffness and intermittent swelling.  The Veteran could walk without restrictions, but she reported feeling pain using stairs.  Because her workplace at the time was a three-story building, this was her main complaint about her disability at work.  The examiner wrote that the Veteran had "no significant history of flares."
 
Physical examination revealed a range of motion from 0 degrees of extension to 125 degrees flexion.  The normal range of motion of the knee is 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  There was no additional loss of motion with repetitive use and there was no instability in either knee.  
 
A second VA physician examined the Veteran in February 2009.  The appellant reported progressively worse knee symptoms since her discharge from service.  Her current treatments, for both knees, included daily stretching exercises, hot and cold packs and massage as needed.  
 
On physical examination in February 2009 the examiner found evidence of crepitus, pain, tenderness and giving way.  There was no sign of deformity, instability, weakness or incoordination and no episodes of effusion, dislocation or subluxation.  The examiner wrote that the Veteran did not have flare-ups of joint disease.  The Veteran had some functional limitations, i.e., she was described as being able to walk more than one quarter mile but less than one mile.  She was able to stand for up to one hour and her gait was normal.  The examiner indicated that there was no inflammatory arthritis.  Left and right flexion were normal to 140 degrees, but left and right knee extension were limited by five degrees. 
 
According to the examiner, there was no objective evidence of pain and no additional limitation of motion after three range of motion tests.  There was no ankylosis.  The examiner also reviewed a December 2007 right knee x-ray which revealed that all bones, joints and soft tissue were intact and normal.  The report does not mention any left knee x-rays.  The examiner described significant effects of knee strain on the Veteran's usual employment, including decreased mobility, lack of stamina and pain.  In the examiner's view, knee strain totally prevented the Veteran from participating in sports and had severe effects on her ability to exercise.  Any other effects of knee strains on all other activities of daily living - e.g., chores, shopping, travel, and recreation - were mild or moderate.
 
In her VA Form 9, the Veteran criticized the thoroughness of the February 2009 VA examination.  Contrary to the report, the claimant wrote that the examiner "did not have me do any repetitive movements."  Fortunately, VA physical therapy consultation records, from both before and after February 2009, effectively provide the information which the Veteran claims is missing from the examination report.  
 
After a physical therapy session in February 2008, the therapist recorded the Veteran's bilateral knee range of motion as normal.  The records included another physical therapy consultation in September 2013, which was particularly devoted to reducing knee and ankle pain and involved fifteen minutes of therapeutic exercise.  The treating therapist recorded knee flexion to 125 degrees bilaterally, and extension to zero degrees bilaterally.     
 
The Veteran's right and left knee strain are currently rated by analogy under Diagnostic Code 5027 ("Knee, other impairment of: recurrent subluxation or lateral instability").  Under this diagnostic code a rating of 10 percent is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  
 
The Veteran's treatment records and examination reports show no evidence of knee instability.  Indeed, every VA examiner found no knee instability and all of the Veteran's joint instability tests have been negative.  For this reason, entitlement to a 20 percent rating for either knee due to "moderate recurrent subluxation or lateral instability" is not warranted.  
 
Although the examination reports diagnose only bilateral knee strains, VA treatment records refer to degenerative joint disease, a form of arthritis.  Diagnostic Code 5003 provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, but, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where this limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 
 
The appropriate diagnostic codes for limited knee motion are Diagnostic Codes 5260 and 5261, which pertain to a limitation of flexion and extension, respectively. Under Diagnostic Code 5260, a limitation of flexion of a leg to 60 degrees warrants a noncompensable rating; and a limitation of flexion to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable rating; and a limitation to 10 degrees warrants a 10 percent rating.  Id.  
 
During the appeal period, flexion of both the Veteran's knees has been no worse than 125 degrees.  Extension has been, at worst, limited to 5 degrees.  While these test results indicate that a noncompensable rating is appropriate, the Veteran is entitled to at least the minimum compensable rating for each knee because she clearly experiences painful motion due to healed injury under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (38 C.F.R. §§ 4.40 and 4.59 apply regardless whether the painful motion is related to arthritis and may warrant a rating of 10 percent even in the absence of limitation of motion).  
 
The Veteran is competent to testify to the pain she perceives in her knees, but her reports of pain do not warrant more than the minimum compensable rating for each knee based on limitation of motion, that is, the 10 percent ratings assigned by the AOJ.  See 38 C.F.R. § 4.59.  

As for the other diagnostic codes applicable to the knee, there is no evidence that either joint is ankylosed.  Dorland's Illustrated Medical Dictionary (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Hence, no rating is warranting under Diagnostic Code 5256.  There is no service connected impairment of the tibia and fibula warranting a higher rating under Diagnostic Code 5262.  There is no evidence of a service connected meniscus tear in either knee, which is the equivalent of dislocated semilunar cartilage, rated under Diagnostic Code 5258.  Indeed, the February 2009 VA examiner specifically wrote that the Veteran had no meniscus abnormality.  For these reasons, the preponderance of the evidence is against entitlement to ratings higher than 10 percent for left and right knee strains prior to November 23, 2015.  Because the preponderance of the evidence is against the claim for increased ratings, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
 
Extraschedular Considerations
 
The rating criteria discussed for left and right knee strains reasonably describe the Veteran's disability levels and symptomatology.  The disability picture presented for each disorder is contemplated by the Rating Schedule.  As such, the assigned scheduler evaluations are adequate and referral for extra scheduler consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
The evidence preponderates against finding anything unique or unusual about the Veteran's left and right knee strains that would render the scheduler criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that these disorders interfere with her employability and activities of daily life, such interference is contemplated by the scheduler rating criteria. 38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 

ORDER
 
New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder.
 
Entitlement to an initial evaluation in excess of 10 percent for left knee strain from May 6, 2004 to November 22, 2015 is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for right knee strain from May 6, 2004 to November 22, 2015 is denied.
 
REMAND
 
During her November 2014 hearing testimony, the Veteran said that her knee disorders were increasing in severity.  She also testified that she needed to use a cane, which was not the case at the time of the February 2009 VA examination.  Under these circumstances, the Veteran's testimony is best understood as stating that her knee disabilities increased in severity since the time of her most recent examination.  
 
When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Accordingly, the issues of entitlement to an initial evaluations in excess of 10 percent for left and right knee strains from November 23, 2015 will be remanded for a new examination.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should obtain all VA treatment records since February 2015 and associate them with the claims file.  If the AOJ cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, the Veteran should be afforded a new examination to assess the current severity of her service-connected left and right knee strains.  In accordance with the latest worksheet for knee strains, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of her left and right knee strain.  The examiner must describe all functional impairment due to left and right knee strains, to include a discussion as to any effect those impairments have on the Veteran's ability to work.
 
3. After the development requested has been completed, to the extent possible, the AOJ should review any reports or opinions to ensure that they are in complete compliance with the directives of this remand.  The AOJ must ensure that all examiners have documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4. Thereafter, the AOJ must readjudicate the remaining claims. If any benefit sought on appeal is denied, the appellant and her representative must be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


